Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The combination of structure present in each independent claim was not found in U.S. Patent Application Publication 2006/0075558 to Lambarth. In particular, the limitation that were introduced via amendment on 5/23/2022 which now requires both the front and back actuators coupled to a respected front and back cross beam, in combination with the other structure present in each independent claim, is not taught or suggested by Lambarth. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Regarding independent claim 17 (reproduced from Final Rejection of 3/15/2022): The closest prior art of record (see cited references) do not teach nor fairly suggest a plurality of laterally-spaced tracks, with a front carriage member connected to a pair of front legs being slidiably movable along one set of the tracks while a rear carriage member connected to a pair of rear legs is slidably received in another (distinct) set of the tracks in combination with the other limitations in the claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/31/2022